     Case 2:18-cr-00160-CJB-DMD Document 165 Filed 09/30/19 Page 1 of 1
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                       CRIMINAL NO. 18-160
 VERSUS                                                         SECTION "J"

 RAYLAINE KNOPE                                                 VIOLATION: 18:1594(b),
 TERRY J. KNOPE, II                                             1589(a), 1591(a)(1), 1594(a),
 JODY LAMBERT                                                   42:3631(a) & (b), 18:249(a)(2),
 TAYLOR KNOPE                                                   18:641,18:2

             RE-NOTICE OF SENTENCING on OCTOBER 31, 2019 AT 9:30 A.M.

                             as to TERRY J. KNOPE, II ONLY

                                (previously set for 10/17/19)

Take notice that this criminal case has been set for SENTENCING on THURSDAY, OCTOBER 31,

2019 at 9:30 A.M. before Judge CARL J. BARBIER, Courtroom C-268, 500 Poydras Street, New

Orleans, Louisiana 70130.

IMPORTANT NOTE: PHOTO I.D. IS REQUIRED TO ENTER THE BUILDING.

PERSONS ON BOND MUST REPORT TO THE DEPUTY U.S. MARSHAL IMMEDIATELY
OUTSIDE THE AFORESAID COURTROOM FOR EVALUATION AND SEARCH 15 MINUTES
PRIOR TO APPEARANCE.
                                    WILLIAM W. BLEVINS, CLERK
Date: September 30, 2019
                                    by: Gail Chauvin, Deputy Clerk
TO:
                                    AUSA: Julia K. Evans, T.A.
RAYLAINE KNOPE
Counsel for defendant:              U.S. Marshal
Steven Lemoine
SteveLem@aol.com                    U.S. Probation Officer

TERRY J. KNOPE, II                                U.S. Pretrial Services
Counsel for defendant:
Michael Riehlmann                                 JUDGE
mgriehlmann@hotmail.com
                                                  MAGISTRATE
JODY LAMBERT
Counsel for defendant:                            COURT REPORTER COORDINATOR
Ralph Whalen                                      INTERPRETER: No
ralphswhalen@ralphswhalen.com
                                                  Special Agent Corina Zapata
TAYLOR KNOPE                                      Federal Bureau of Investigation
Counsel for defendant:
Claude Kelly, FPD
Celia Rhoads, Asst. FPD                           If you change address,
claude_kelly@fd.org                               notify clerk of court
celia_rhoads@fd.org                               by phone, 589-7694
